              Case 1:18-cv-06168-KPF Document 61 Filed 12/26/18 Page 1 of 2



                                                  MEMO ENDORSED
Boston Brussels Chicago Dallas Düsseldorf Frankfurt Houston London Los Angeles Miami                 Andrew Kratenstein
Milan Munich New York Orange County Paris San Francisco Seoul Silicon Valley Washington, DC          Attorney at Law
                                                                                                     akratenstein@mwe.com
Strategic alliance with MWE China Law Offices (Shanghai)                                             +1 212 547 5695




December 24, 2018

VIA ECF AND E-MAIL


Hon. Katherine Polk Failla
United States District Judge
United States District Court
  for the Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

Re:        HDA v. Zucker et al., 18-cv-06168

Dear Judge Failla:

We write on behalf of all parties in the above-referenced action pursuant to FRCP 54(d)(2) and
Local Rule 54.1 for an extension of time for Plaintiff’s counsel to file its motion for attorney’s
fees, related nontaxable expenses, and taxable expenses.

Judgment was entered in Plaintiff’s favor in this matter on December 19, 2018, and an amended
judgment was entered on December 21, 2018 (the “Amended Judgment”). Pursuant to Local
Rule 54.1, the deadline for Plaintiff to submit a motion for attorney’s fees and related nontaxable
expenses is January 2, 2019, and the deadline for Plaintiff to seek taxable costs is January 18,
2019.

For reasons of judicial economy, the parties jointly request that the deadline for Plaintiff to file a
motion for attorney’s fees and related nontaxable expenses and to seek taxable costs be extended
to the later of either twenty-one days following the last day to appeal from the Amended
Judgment in this action, or if any appeal is taken, to twenty-one days following the termination
of the appeal (defined as dismissal of the appeal or issuance of the Second Circuit’s mandate).

Respectfully submitted,


By:        /s/ Johnathan Farber                                            By:         /s/ Andrew Kratenstein
           Seth Jonathan Farber                                                        Andrew B. Kratenstein
           James M. Hershler                                                           M. Elias Berman
           NYS Office of the Attorney General                                          MCDERMOTT WILL & EMERY LLP
        Case 1:18-cv-06168-KPF Document 61 Filed 12/26/18 Page 2 of 2



December 24, 2018
Page 2


      28 Liberty Street                      340 Madison Avenue
      New York, NY 10005                     New York, NY 10173
      (212) 416-8029                         (212) 547-5400
      Fax: (212) 416-6009                    Fax: (212) 547-5444
      seth.farber@ag.ny.gov                  akratenstein@mwe.com
      James.Hershler@ag.ny.gov               eberman@mwe.com

      Counsel for Defendants                 M. Miller Baker (pro hac vice)
                                             Eric Hageman (pro hac vice)
                                             MCDERMOTT WILL & EMERY LLP
                                             500 North Capitol Street NW
                                             Washington, DC 20001
                                             (202) 756-8000
                                             Fax: (202) 756-8087
                                             mbaker@mwe.com
                                             ehageman@mwe.com

                                             Counsel for Healthcare Distribution
                                             Alliance




                                               SO ORDERED.
  Application GRANTED.

  Dated:        December 26, 2018
                New York, New York

                                               HON. KATHERINE POLK FAILLA
                                               UNITED STATES DISTRICT JUDGE
